Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Fiscal years ended June 30, Earnings: Income from continuing operations before income tax expense $ Add: Equity losses (earnings) of affiliates 34 ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 26 30 40 42 37 Total earnings available for fixed charges $ Fixed charges: Interest on debt and finance lease charges $ Capitalized interest 24 26 28 41 42 Interest element on rental expense 80 Total fixed charges $ Ratio of earnings to fixed charges
